   

Exhibit 10.71

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

20 April, 2010    CONFIDENTIAL    LEC-LTR-15398-V1.0

This amendment (“Amendment Two”) is effective from the 14 day of July 2010
(“Effective Date”)

BETWEEN

ARM LIMITED whose registered office is situated at 110 Fulbourn Road, Cambridge
CB1 9NJ, England (“ARM”);

and

APPLIED MICRO CIRCUITS CORPORATION, whose principal place of business is
situated at 215 Moffett Park Drive, Sunnyvale, CA 94089 (“AMCC”).

WHEREAS

 

A. This Amendment Two refers to and amends the terms and conditions of the
Technology License Agreement document number LEC-TLA-00606-V6.0 entered into
between the parties on March 31, 2009, as amended (the “Agreement”).

 

B. The parties wish to modify the assignment provision of the Agreement.

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereby agree as follows:

 

  1. All definitions contained in the Agreement shall have the same meanings and
apply to this Amendment Two.

 

  2. Delete Clause 16.3 of the Agreement in its entirety and replace it with the
following new Clause 16.3:

 

16.3 Neither party shall assign or otherwise transfer this TLA or any of its
rights and obligations hereunder whether in whole or in part without the prior
written consent of the other, such consent not to be unreasonably delayed,
conditioned, or withheld. Either party shall submit any request for consent to
assign in writing and the other party shall after considering such request in
good faith provide consent or refusal within ten (10) working days of receipt of
such request. The recipient of a request to assign acknowledges that the
existence and content of such a request is highly sensitive information and
shall be treated as Confidential Information and may be disclosed only to those
persons who need to know for the purposes of providing consent to it. An
assignment shall be deemed to include, without limitation; (i) any transaction
or series of transactions whereby a third party acquires, directly or
indirectly, the power to control the management and policies of the party,
whether through the acquisition of voting securities, by contract or otherwise;
or (ii) the sale of more than fifty percent (50%) of the party’s assets whether
in a single transaction or series of transactions.

 

  3. Except as specifically modified herein, all the terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF the parties have caused this Amendment Two to be executed by
their duly authorized representative:

 

ARM LIMITED     APPLIED MICRO CIRCUITS CORPORATION BY  

/s/

    BY  

/s/

NAME  

Tudor Brown

    NAME  

[…***…]

TITLE  

President

    TITLE  

[…***…]

DATE  

20/7/10

    DATE  

07/09/10

 

AP/MH   Page 1 of 1   ARM /AMCC